  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 1 of 12



__________________________________________________________________
                                              SO ORDERED,



                                             Judge Neil P. Olack
                                             United States Bankruptcy Judge
                                             Date Signed: January 30, 2019

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:
    ON-SITE FUEL SERVICE, INC.,                                         CASE NO. 18-04196-NPO

       ALLEGED DEBTOR.                                                               CHAPTER 7

             MEMORANDUM OPINION AND ORDER GRANTING
        AMENDED MOTION TO APPROVE JOINDER IN INVOLUNTARY
       PETITION AND DENYING MOTION TO DISMISS INVOLUNTARY
         PETITION AND REQUEST FOR MONEY JUDGMENT AGAINST
   PETITIONING CREDITOR FOR COSTS, ATTORNEYS’ FEES AND DAMAGES

       As set forth in the Agreed Order (Dkt. 40), this matter came before the Court for hearing

on January 10, 2019 (the “Hearing”), on the Motion to Dismiss Involuntary Petition and Request

for Money Judgment Against Petitioning Creditor for Costs, Attorneys’ Fees and Damages (the

“Amended Motion to Dismiss”) (Dkt. 19) filed by the alleged debtor, On-Site Fuel Service, Inc.

(the “Alleged Debtor”); the Brief in Support of Motion to Dismiss Involuntary Petition and

Request for Money Judgment Against Petitioning Creditor for Costs, Attorneys’ Fees and

Damages (the “Alleged Debtor Brief”) (Dkt. 10) filed by the Alleged Debtor; the Response to

Motion to Dismiss (the “Response”) (Dkt. 33) filed by the petitioning creditor, Mansfield Oil

Company of Gainesville, Inc. (“Mansfield”); the Brief in Support of Response to Motion to

Dismiss (the “Mansfield Brief”) (Dkt. 34) filed by Mansfield; the Amended Motion to Approve

Joinder in Involuntary Petition (the “Amended Motion to Approve Joinder”) (Dkt. 39) filed by

                                           Page 1 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 2 of 12




Clark C. Webb, Don Wood Inc., John M. Ellsworth Co. Inc., Northstar Fleet Service, Inc., SCI

Distribution, LLC, Werts Welding & Tank Service, Inc., Wayside Truck and Trailer Repair, Inc.,

Titus Talent Strategies, LLC, and Knowles On Site Repair, Inc. (the “Joining Creditors”); the On-

Site Fuel Service, Inc.’s Objection to Amended Motion to Approve Joinder in Involuntary Petition

[Dkt. #39] (the “Objection to Amended Motion to Approve Joinder”) (Dkt. 43) filed by the Alleged

Debtor; and the Reply Brief in Support of Motion to Approve Joinder (the “Reply”) (Dkt. 44) filed

by Mansfield in the above-referenced involuntary chapter 7 proceeding (the “Involuntary

Proceeding”). At the Hearing, Kristina M. Johnson represented the Alleged Debtor, and Douglas

C. Noble (“Noble”) represented Mansfield and the Joining Creditors. The Court ruled from the

Bench at the Hearing, and this Opinion memorializes and supplements the Court’s bench ruling. 1

                                          Jurisdiction

       This Court has jurisdiction over the parties to and the subject matter of this proceeding

pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A)

and/or (O). Notice of the Hearing was proper under the circumstances.

                                             Facts

       1.     On October 30, 2018, Mansfield filed the Involuntary Petition Against a Non-

Individual (the “Petition”) (Dkt. 1) under chapter 7 of the United States Bankruptcy Code (the

“Code”) against the Alleged Debtor.

       2.     On November 26, 2018, the Alleged Debtor filed the Motion to Dismiss

Involuntary Petition and Request for Money Judgment Against Petitioning Creditor for Costs,

Attorneys’ Fees and Damages (the “Motion to Dismiss”) (Dkt. 9) and the Alleged Debtor Brief.




       1
        The Court makes the following findings of fact and conclusions of law in accordance with
Rule 7052 of the Federal Rules of Bankruptcy Procedure.
                                          Page 2 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 3 of 12




        3.      On November 28, 2018, the Alleged Debtor filed the Motion to Restrict Public

Access and To File Amended Exhibit (the “Motion to Restrict”) (Dkt. 14).

        4.      On November 29, 2018, the Court entered the Order Granting Motion to Restrict

Public Access and To File Amended Exhibit (Dkt. 16). The next day, the Court entered the

Amended Order Clarifying Restriction of Public Access (Dkt. 18), providing that the Motion to

Dismiss “in its entirety is now inaccessible to the public” because the Alleged Debtor asked the

Court in its Motion to Restrict to “specifically restrict public access to a certain exhibit attached to

the [Alleged Debtor]’s Motion to Dismiss [Dkt. #9] previously filed with the Court.” (Id.) The

Court directed the Alleged Debtor to re-file the Motion to Dismiss with a redacted version of the

specified exhibit.

       5.      On November 30, 2018, the Alleged Debtor filed the Amended Motion to Dismiss

(Dkt. 19).

       6.      On December 12, 2018, Clark C. Webb, Don Wood Inc, John M. Ellsworth Co.

Inc., Northstar Fleet Service, Inc., SCI Distribution, LLC, and Werts Welding & Tank Service,

Inc. filed the Motion to Approve Joinder in Involuntary Petition (the “Motion to Approve Joinder”)

(Dkt. 26).

       7.      On December 18, 2018, Mansfield filed the Response and the Mansfield Brief.

       8.      On December 20, 2018, the Court held a status conference (the “Status

Conference”) on the Involuntary Proceeding, the Amended Motion to Dismiss, and the Motion to

Approve Joinder. At the Status Conference, the Court instructed the parties to submit an agreed

order detailing the scope of the Hearing and instructed Mansfield to amend the Motion to Approve

Joinder so that it would include all creditors seeking to join the Petition.




                                             Page 3 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 4 of 12




       9.      On December 20, 2018, Mansfield filed the Amended Motion to Approve Joinder,

in which nine (9) creditors total seek to join the Petition.

       10.     On December 21, 2018, the parties filed the Agreed Order, providing that the Court

will determine at the Hearing whether to recognize the bar-to-joinder doctrine and whether the

Amended Motion to Dismiss should be treated as one filed under Rule 12(b)(1) of the Federal

Rules of Civil Procedure (“Rule 12(b)(1)”) or Rule 12(b)(6) of the Federal Rules of Civil

Procedure (“Rule 12(b)(6)”) as converted to a motion for summary judgment under Rule 12(d)

and Rule 56 of the Federal Rules of Civil Procedure (“Rule 12(d)” and “Rule 56”). 2 The Agreed

Order also noted that the Alleged Debtor should file a response to the Amended Motion to Approve

Joinder, limited to the above issues, on or before January 2, 2019, and Mansfield should file a reply

on or before January 9, 2019.

       11.     On January 2, 2019, the Alleged Debtor filed the Objection to Amended Motion to

Approve Joinder.

       12.     On January 8, 2019, Mansfield filed the Reply.

                                             Discussion

       A single creditor, Mansfield, commenced the Involuntary Proceeding by filing the Petition

and asserting that it is eligible to file the Petition under 11 U.S.C. § 303(b) 3, that the Alleged

Debtor may be the subject of an involuntary case under § 303(a), and that the Alleged Debtor is

generally not paying its debts as they become due. Mansfield further alleged that its claim is




       2
         These rules are made applicable to the Involuntary Proceeding by Rules 7012, 7056, and
9014 of the Federal Rules of Bankruptcy Procedure.
       3
        Hereinafter, all code sections refer to the Code found at Title 11 of the United States
Code, unless otherwise noted.
                                             Page 4 of 12
     18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 5 of 12




$6,386,390.63. Brad Puryear, General Counsel of Mansfield, signed the Petition on behalf of

Mansfield, and Noble signed the Petition as counsel for Mansfield.

        Section 303(b) requires at least three (3) petitioning creditors to commence an involuntary

proceeding when there are at least twelve (12) creditors eligible to petition. See 11 U.S.C.

§ 303(b)(1). In response to the Petition, the Alleged Debtor filed the Amended Motion to Dismiss,

alleging Mansfield’s lack of good faith in impliedly asserting that there are fewer than twelve

creditors eligible to petition and asserting that the Petition is deficient because “any claim

[Mansfield] holds against [the Alleged Debtor] is subject to a bona fide dispute.” (Dkt. 19 at 4).

At the Status Conference, Mansfield informed the Court that at least six (6) additional creditors

sought to join the Petition. The Alleged Debtor, however, urged the Court to adopt the bar-to-

joinder doctrine and to delay its ruling on the Motion to Approve Joinder until after the Court

resolved the Amended Motion to Dismiss. With respect to the Amended Motion to Dismiss,

Mansfield argued that the Court should treat it as a motion to dismiss for failure to state a claim

upon which relief can be granted pursuant to Rule 12(b)(6), whereas the Alleged Debtor

maintained that it filed the Amended Motion to Dismiss pursuant to Rule 12(b)(1). The Court

instructed Mansfield to amend the Motion to Approve Joinder so that it would include all creditors

seeking to join the Petition at this time and further instructed the parties to submit supplemental

briefs on whether the Court should adopt the bar-to-joinder doctrine and whether the Court should

treat the Amended Motion to Dismiss as one filed pursuant to Rule 12(b)(1) or Rule 12(b)(6). The

parties filed their briefs accordingly.

A.      Bar-To-Joinder Doctrine

        At the Hearing, the Alleged Debtor argued that the Court should dismiss the Involuntary

Proceeding because Mansfield filed the Petition in bad faith. Additionally, the Alleged Debtor



                                           Page 5 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 6 of 12




urged the Court to adopt the bar-to-joinder doctrine so that if the Court were to find that Mansfield

filed the Petition in bad faith, the creditors seeking to join the Petition would be unable to cure the

defective Petition. In response, Mansfield argued that § 303 provides for joinder as “a matter of

right.” (Dkt. 44 at 3). Because of this liberal joinder provision, Mansfield further asserted that

even if the Court found that it filed the Petition in bad faith, which it maintains that it did not do

so, such a finding would not prevent other creditors from joining the Petition. The Fifth Circuit

Court of Appeals has not ruled on the bar-to-joinder doctrine.

         Section 303 provides that “[a]fter the filing of a petition . . . but before the case is dismissed

or relief is ordered, a creditor holding an unsecured claim that is not contingent . . . may join in the

petition with the same effect as if such joining creditor were a petitioning creditor.” 11 U.S.C.

§ 303(c). Additionally, Rule 1003 of the Federal Rules of Bankruptcy Procedure provides that

“the court shall afford a reasonable opportunity for other creditors to join in the petition before a

hearing is held thereon.” FED. R. BANKR. P. 1003(b). Generally, courts interpret § 303 “to provide

for joinder of additional creditors as a matter of right.” In re FKF Madison Park Grp. Owner,

LLC, 435 B.R. 906, 908 (Bankr. D. Del. 2010); see Fetner v. Haggerty, 99 F.3d 1180, 1181 (D.C.

Cir. 1996); IBM Credit Corp. v. Compuhouse Sys., Inc., 179 B.R. 474, 477 (W.D. Pa. 1995); In re

Houston Reg’l Sports Network, L.P., 505 B.R. 468, 477 (Bankr. S.D. Tex. 2014); In re Kidwell,

158 B.R. 203, 211 (Bankr. E.D. Cal. 1993); In re Trans-High Corp., 3 B.R. 1, 4 (Bankr. S.D.N.Y.

1980).

         Some courts, however, apply a judicially created bad-faith exception to § 303(c) despite its

plain language suggesting that “Congress anticipated that defective involuntary petitions would be

filed and section 303(c) was intended to permit these defects to be corrected with retroactive

effect.” In re Mylotte, David & Fitzpatrick, No. 07-11861, 2007 WL 2033812, at *8 (Bankr. E.D.



                                               Page 6 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 7 of 12




Pa. July 12, 2007). Indeed, the bar-to-joinder doctrine prevents creditors from joining a petition

filed in bad faith. See Basin Elec. Power Coop. v. Midwest Processing Co., 769 F.2d 483, 486-87

(8th Cir. 1985) (invoking the bar-to-joinder doctrine after finding that the single, petitioning

creditor knew that the alleged debtor “had twelve or more creditors and intentionally filed a

deficient petition”). In adopting the bar-to-joinder doctrine, the Third Circuit Court of Appeals

reasoned that “[t]he three creditor requirement [found in § 303(b)] is designed to prevent use of

involuntary bankruptcy proceedings by creditors as a means of harassing an honest debtor[;] . . .

[i]f the three creditor requirement is to have any legal significance, it may not be knowingly

circumvented with an eye to adding other creditors later on.” Id. at 487. As “courts of equity,”

“bankruptcy courts have been rightly concerned about those who subvert the bankruptcy process.”

2 COLLIER ON BANKRUPTCY ¶ 303.19[2] (16th ed. 2018). Thus, courts invoking the bar-to-joinder

doctrine do so to facilitate good faith filings and to prevent a dishonest creditor from gaining an

unfair advantage in bankruptcy.

       In Law v. Siegel, 571 U.S. 415 (2014), the chapter 7 trustee asserted that the debtor should

not be allowed to amend his schedules to claim an asset as exempt if he fraudulently concealed the

asset alleged to be exempt. 571 U.S. at 425. In support of this argument, the chapter 7 trustee

noted that several courts relied on their “equitable powers” under the Code to deny exemptions

based on a debtor’s bad-faith conduct. Id. The Supreme Court of the United States, however, held

that “federal law provides no authority for bankruptcy courts to deny an exemption on a ground

not specified in the Code.” Id. Indeed, “it is not for courts to alter the balance struck by the

statute.” Id. at 427 (citing Guidry v. Sheet Metal Workers Nat’l Pension Fund, 493 U.S. 365, 376-

77 (1990)).




                                           Page 7 of 12
     18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 8 of 12




        While this Court recognizes the importance of deterring bad faith conduct in bankruptcy

proceedings, the Court found at the Hearing that § 303(c) unambiguously provides for joinder,

“[a]fter the filing of a petition . . . but before the case is dismissed or relief is ordered,” if the

joining creditor holds “an unsecured claim that is not contingent” and is not an initial petitioning

creditor. 11 U.S.C. § 303(c). “The plain language of section 303(c) simply does not condition

joinder on the good faith of the original petitioning creditors.” In re FKF Madison Park Grp.

Owner, LLC, 435 B.R. at 908; see In re Houston Reg’l Sports Network, L.P., 505 B.R. at 477

(finding that “later-joining creditors are not tainted by the alleged bad faith of the original

petitioners”). Accordingly, this Court finds that it lacks the authority to “arbitrarily impose non-

statutory conditions to joinder” and declines to adopt the judicially created bar-to-joinder doctrine.

In re FKF Madison Park Grp. Owner, LLC, 435 B.R. at 908; see also Fetner, 99 F.3d at 1181

(“[T]here is a panoply of weapons in a court’s arsenal to deal with bad faith petitioners without

depriving valid creditors of their statutory right to join the bankruptcy petition.”) (citing In re

Kidwell, 158 B.R. at 216-19).

B.      Classification of the Amended Motion to Dismiss

        Section 303(b) provides:

        (b) An involuntary case against a person is commenced by the filing with the
        bankruptcy court of a petition under chapter 7 or 11 of this title—

               (1) by three or more entities, each of which is either a holder of a claim
               against such person that is not contingent as to liability or the subject of a
               bona fide dispute as to liability or amount, or an indenture trustee
               representing such a holder, if such noncontingent, undisputed claims
               aggregate at least $15,775 more than the value of any lien on property of
               the debtor securing such claims held by the holders of such claims;

               (2) if there are fewer than 12 such holders, excluding any employee or
               insider of such person and any transferee of a transfer that is voidable under
               section 544, 545, 547, 548, 549, or 724(a) of this title, by one or more of
               such holders that hold in the aggregate at least $15,775 of such claims;

                                            Page 8 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 9 of 12




               (3) if such person is a partnership—

                   (A) by fewer than all of the general partners in such partnership; or

                   (B) If relief has been ordered under this title with respect to all of the
                   general partners in such partnership, by a general partner in such
                   partnership, the trustee of such a general partner, or a holder of a claim
                   against such partnership; or

               (4) by a foreign representative of the estate in a foreign proceeding
                   concerning such person.

11 U.S.C. § 303(b). At the Hearing, the Alleged Debtor maintained that the Court should treat the

Amended Motion to Dismiss as a jurisdictional challenge to Mansfield’s failure to satisfy the

threshold statutory requirements of § 303(b)(1). More specifically, the Alleged Debtor “raises

Mansfield’s lack of standing as a petitioning creditor since its claim is the subject of a bona fide

dispute, which goes to the heart of subject matter jurisdiction.” (Dkt. 43 at 21). In support of its

argument, the Alleged Debtor directed the Court to the 1983 Advisory Committee Note to Rule

1011 of the Federal Rules of Bankruptcy Procedure, which provides that “an objection that a debtor

is neither entitled to the benefits of the Code nor amenable to an involuntary petition goes to

jurisdiction of the subject matter and may be made at any time consistent with Rule 12(h)(3) [of

the Federal Rules of Civil Procedure].” FED. R. BANKR. P. 1011 advisory committee’s note. In

response, Mansfield asserted that § 303(b)’s requirements are nonjurisdictional and, thus, the

Court should treat the Amended Motion to Dismiss as one filed under Rule 12(b)(6) as converted

to a motion for summary judgment under Rule 12(d) and Rule 56 and not as one filed under Rule

12(b)(1). Since the Alleged Debtor maintained at both the Status Conference and the Hearing that

it filed the Amended Motion to Dismiss as a jurisdictional challenge and cited Rule 12(b)(1), the

Court found at the Hearing that it would treat the Amended Motion to Dismiss as one filed under




                                           Page 9 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 10 of 12




Rule 12(b)(1) and not attempt to recharacterize the Amended Motion to Dismiss. The Fifth Circuit

Court of Appeals has not determined whether § 303(b)’s requirements are jurisdictional.

        In Arbaugh v. Y & H Corp, 546 U.S. 500 (2006), the Supreme Court of the United States

held that “[i]f the Legislature clearly states that a threshold limitation on a statute’s scope shall

count as jurisdictional, then courts and litigants will be duly instructed and will not be left to

wrestle with the issue.” 546 U.S. at 515-16. “But when Congress does not rank a statutory

limitation on coverage as jurisdictional, courts should treat the restriction as nonjurisdictional in

character.” Id. at 516. The Supreme Court has classified this as a “readily administrable bright

line” test. 4 Id.

        Since the Arbaugh decision, several circuit courts have held that § 303’s requirements are

nonjurisdictional. For example, the Eleventh Circuit Court of Appeals in Trusted Net Media

Holdings, LLC v. The Morrison Agency, Inc. (In re Trusted Net Media Holdings, LLC), 550 F.3d

1035 (11th Cir. 2008), found that “the language of § 303(b) does not evince a congressional intent

to implicate the bankruptcy court’s subject matter jurisdiction.” 550 F.3d at 1043. Indeed,

§ 303(b) “contains no explicit reference to its requirements being jurisdictional in nature and never

uses the word ‘jurisdiction.’” Id. “Instead, [§ 303(b)] merely states that an involuntary bankruptcy

case ‘is commenced against a person by the filing with the bankruptcy court of a petition under

chapter 7 or 11’ that meets certain requirements.” Id. (quoting 11 U.S.C. § 303(b)). Thus, the

Eleventh Circuit concluded that § 303(b), like the statute before the Supreme Court in Arbaugh,

“does not speak in jurisdictional terms” and, therefore, is nonjurisdictional. Id. (citing Arbaugh,

546 U.S. at 515).



        4
         Before Arbaugh, the Ninth Circuit Court of Appeals in Rubin v. Belo Broadcasting Corp.
(In re Rubin), 769 F.2d 611 (9th Cir. 1985) found that § 303 of the “Bankruptcy Amendments”
does not impose jurisdictional requirements. 769 F.2d at 614.
                                           Page 10 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 11 of 12




          Two years later, the Second Circuit Court of Appeals in Adams v. Zarnel (In re Zarnel),

619 F.3d 156 (2d Cir. 2010), found that “the restrictions of § 303 fall decisively on the

nonjurisdictional side of Arbaugh’s bright line” and held that its prior decision in Key Mechanical

Inc. v. BDC 56 LLC (In re BDC 56 LLC), 330 F.3d 111 (2d Cir. 2003), decided before Arbaugh,

was no longer good law on this issue. In re Zarnel, 619 F.3d at 168-69. In 2014, the Tenth Circuit

Court of Appeals in Mitchell v. Weinman (In re Mitchell), 554 F. App’x 756 (10th Cir. 2014),

affirmed the Bankruptcy Appellate Panel of the Tenth Circuit’s finding that the alleged debtor’s

§ 303(b)(1) challenge “did not strip the court of jurisdiction over the case.” 554 F. App’x at 760.

One year later, the Seventh Circuit Court of Appeals in Kelly v. Herrell, 602 F. App’x 642 (7th

Cir. 2015), found that “the filing requirements in 11 U.S.C. § 303 are not jurisdictional, and a case

may proceed even if the petitioning creditors later are deemed ineligible.” 602 F. App’x at 646.

Most recently, the Bankruptcy Appellate Panel of the Sixth Circuit in In re Zenga, 562 B.R. 341

(6th Cir. B.A.P. 2017), also applied the bright line test set forth in Arbaugh and found that “the

creditor threshold requirement of § 303(b)(1) is not jurisdictional.” 562 B.R. at 347.

          After fully considering the matter, this Court found at the Hearing that it would apply the

bright line test set forth in Arbaugh and follow the reasoning of the Circuit Courts that have held

that § 303(b)’s requirements are nonjurisdictional. See 2 COLLIER ON BANKRUPTCY ¶ 303.08[2]

(“The circuits are in agreement that the requirements of section 303(b)—that is, the type of claims

that petitioning creditors must have, and the proper number of petitioning creditors—are not

jurisdictional.”); see also In re Rambo Imaging, L.L.P., No. 07-11190-FRM, 2007 WL 3376163,

at *4 (Bankr. W.D. Tex. Nov. 8, 2007) (finding that the requirements of § 303(b) are

nonjurisdictional). Accordingly, the Court finds that the Amended Motion to Dismiss should be

denied.



                                            Page 11 of 12
  18-04196-NPO Dkt 52 Filed 01/30/19 Entered 01/30/19 15:53:27 Page 12 of 12




                                            Conclusion

       For the above and foregoing reasons, the Court finds that the Amended Motion to Approve

Joinder should be granted and that the Amended Motion to Dismiss should be denied. To the

extent the Court has not addressed any of the parties’ other arguments or positions, it has

considered them and determined they would not alter the result. On January 11, 2019, the Court

issued the Scheduling Order (Dkt. 46), setting deadlines for filing an answer to the Petition and for

discovery and scheduling the Petition for trial on March 11, 12, and 13, 2019, beginning each day

at 9:00 AM in the Thad Cochran United States Courthouse, Bankruptcy Courtroom 4C, 501 East

Court Street, Jackson, Mississippi 39201.

       IT IS, THEREFORE, ORDERED that the Amended Motion to Approve Joinder is hereby

granted.

       IT IS FURTHER ORDERED that the Amended Motion to Dismiss is hereby denied.

                                     ##END OF OPINION##




                                            Page 12 of 12
